CUSIP No.: 615338 AA 8
ISIN No.: US615338AA89
 
THIS NOTE IS A GLOBAL NOTE WITHIN THE MEANING OF THE INDENTURE REFERRED TO BELOW
AND IS REGISTERED IN THE NAME OF A DEPOSITARY OR ITS NOMINEE. THIS NOTE MAY NOT
BE EXCHANGED IN WHOLE OR IN PART FOR A NOTE REGISTERED, AND NO TRANSFER OF THIS
NOTE IN WHOLE OR IN PART MAY BE REGISTERED, IN THE NAME OF ANY PERSON OTHER THAN
SUCH DEPOSITARY OR ITS NOMINEE, EXCEPT IN THE LIMITED CIRCUMSTANCES DESCRIBED IN
THE INDENTURE.
 
THE NOTES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933 (THE “SECURITIES ACT”) AND MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) BY THE INITIAL INVESTOR (1) TO A
PERSON WHO THE TRANSFEROR REASONABLY BELIEVES IS A QUALIFIED INSTITUTIONAL BUYER
WITHIN THE MEANING OF RULE 144A UNDER THE SECURITIES ACT PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QUALIFIED INSTITUTIONAL BUYER IN A TRANSACTION
MEETING THE REQUIREMENTS OF RULE 144A, (2) IN AN OFFSHORE TRANSACTION COMPLYING
WITH RULE 903 OR 904 OF REGULATION S UNDER THE SECURITIES ACT, OR (3) PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER (IF AVAILABLE) AND (B) BY SUBSEQUENT INVESTORS, AS SET FORTH IN (A)
ABOVE, AND, IN ADDITION, TO AN INSTITUTIONAL INVESTOR THAT IS AN ACCREDITED
INVESTOR WITHIN THE MEANING OF RULE 501 OF REGULATION D UNDER THE SECURITIES ACT
PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND, IN EACH
OF CASE (A) AND (B), IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS OF THE
STATES OF THE UNITED STATES AND OTHER JURISDICTIONS. SECURITIES OWNED BY AN
INITIAL INVESTOR THAT IS NOT A QUALIFIED INSTITUTIONAL BUYER MAY NOT BE HELD IN
BOOK-ENTRY FORM AND MAY NOT BE TRANSFERRED WITHOUT CERTIFICATION THAT THE
TRANSFER COMPLIES WITH THE FOREGOING RESTRICTIONS.
 
UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE
DEPOSITORY TRUST COMPANY, A NEW YORK CORPORATION (“DTC”), TO THE ISSUER OR ITS
AGENTS FOR REGISTRATION OF TRANSFER, EXCHANGE, OR PAYMENT, AND ANY CERTIFICATE
IS REGISTERED IN THE NAME OF CEDE & CO. OR TO SUCH OTHER ENTITY AS IS REQUESTED
BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR
TO SUCH OTHER ENTITY AS IS REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC),
ANY TRANSFER, PLEDGE, OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY
PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN
INTEREST HEREIN.



--------------------------------------------------------------------------------

 
DUE TO REPAYMENT OF PRINCIPAL PURSUANT TO THE AMORTIZATION SCHEDULE SET FORTH ON
THE REVERSE HEREOF, AND THE POSSIBILITY OF PARTIAL REDEMPTIONS ON THE NOTES, THE
REMAINING PRINCIPAL AMOUNT MAY BE LESS THAN THE STATED FACE AMOUNT OF THIS NOTE.
 
MONY HOLDINGS, LLC
 
SERIES A FLOATING RATE INSURED NOTES DUE 2017
 
$300,000,000
 
NO. A-1
 
MONY Holdings, LLC, a limited liability company duly organized and existing
under the laws of Delaware (herein called the “Company”, which term includes any
successor Person under the Indenture hereinafter referred to), for value
received, hereby promises to pay to CEDE & CO. or registered assigns, the
principal sum of THREE HUNDRED MILLION Dollars (or such lesser remaining
principal amount as is reflected in the books and records of the Trustee under
the Indenture referred to below), at the times and in the amounts pursuant to
the amortization schedule set forth on the reverse hereof, and to pay interest
thereon from and including April 30, 2002 to but excluding the first Scheduled
Payment Date (as defined below), and for each successive period (each an
“Interest Period”) from and including the last day of the preceding Interest
Period to but excluding the following Scheduled Payment Date, subject to certain
exceptions set forth in the Indenture at a rate per annum equal to Three-Month
LIBOR per annum plus 0.55%, until the principal hereof is paid or made available
for payment. The interest so payable, and punctually paid or duly provided for,
on any Scheduled Payment Date will, as provided in such Indenture, be paid to
the Person in whose name this Note (or one or more Predecessor Notes) is
registered at the close of business on the Regular Record Date for such
interest, which shall be the January 6, April 6, July 6 or October 6 (whether or
not a Business Day), as the case may be, next preceding such Scheduled Payment
Date. The Scheduled Payment Dates shall be January 21, April 21, July 21 and
October 21, commencing July 21, 2002.
 
If this Note is issued in the form of a Global Note, all payments of the
principal of, redemption price, if any, interest on and other amounts under this
Note shall be made in immediately available funds to the Depositary. If this
Note is issued as a Restricted Certificated Note, all payments of the principal
of, redemption price, if any, interest on and other amounts under this Note will
be made at the Corporate Trust Office of the Trustee in The City of New York,
New York, maintained for such purpose, and at any other office or agency
maintained by the Company for such purpose, in such coin or currency of the
United States of America as at the time of payment is legal tender for payment
of public and private debts; provided, however, that at the option of the
Company payment of interest may be made by wire transfer or by check mailed to
the address of the Person entitled thereto as such address shall appear in the
Notes Register.
 



2



--------------------------------------------------------------------------------

 
The “Stated Maturity” of this Note will be January 21, 2017. Installments of
principal of this Note will be due and payable, in accordance with the Indenture
referred to on the reverse hereof, in the manner described on the reverse
hereof.
 
This Note is one of a duly authorized issue of notes of the Company, issued and
to be issued under an Indenture, dated as of April 30, 2002 (herein, as
supplemented or amended from time to time, called the “Indenture”, which term
shall have the meaning assigned to it in such instrument), among the Company,
the Insurer (as defined below), The MONY Group Inc., solely for limited purposes
as set forth therein, and Bank One Trust Company, N.A. (herein called the
“Trustee” which term includes any successor trustee under the Indenture)
designated as its Series A Floating Rate Insured Notes due 2017 (herein called
the “Series A Notes”), limited in aggregate Initial Principal Amount to
$300,000,000. The Company has also authorized the issuance from time to time
under the Indenture of additional series of floating rate and fixed rate insured
notes as provided in the Indenture (collectively, the “Additional Notes” and
together with the Series A Notes, the “Notes”).
 
Reference is hereby made to the Indenture for a statement of the respective
rights, limitations of rights, duties and immunities thereunder of the Insurer,
the Trustee and the Holders of the Notes of each series. This Note is subject to
the provisions of the Indenture.
 
This Note is secured pursuant to the Indenture by the Collateral (as defined in
the Indenture) consisting of certain property and rights equally and ratably
pledged as security for the Notes of each series, as provided in the Indenture.
 
Scheduled payments of principal and interest on the Notes, but not Special
Interest (as defined on the reverse hereof), are guaranteed by Ambac Assurance
Corporation (the “Insurer”) under the Insurance Policy, dated as of April 30,
2002, issued for the benefit of the Trustee on behalf of the Holders of the
Notes (the “Insurance Policy”).
 
So long as (1) no Insurer Default (as defined in the Indenture) has occurred and
is continuing, the Insurer shall be entitled to exercise all rights and remedies
with respect to the Notes under the Indenture, including the right to vote on
all matters presented to the Holders, the exercise of remedies and the waiver of
breaches and defaults, except for the rights of each of the Holders of the Notes
to approve any changes in the material terms of the Notes as specified in the
Indenture and (2) an Insurer Default occurs and is continuing, all rights and
remedies available to a specific series of Notes shall be exercised directly by
the Holders of such series of Notes, and all rights and remedies available to
Holders as a group under the Indenture shall be exercised by the Holders, voting
as a group.
 
Under the terms of the Insurance Policy, the Insurer is not obligated to pay any
payments with respect to any Note after the Company has made a deposit to effect
a defeasance of such Note pursuant to the Indenture. Each Holder by acceptance
of this Note covenants and agrees to release the Insurer, subject to certain
limited bankruptcy



3



--------------------------------------------------------------------------------

related exceptions as set forth in the Insurance Policy, of all of its
obligations pursuant to the Insurance Policy upon the occurrence of such a
deposit.
 
Each Holder by acceptance of this Note covenants and agrees that recourse with
respect to the obligations of the Company on the Notes, the Indenture, the
Insurance Agreement or the Registration Rights Agreement or any other agreement,
instrument, certificate or other document delivered in connection therewith
shall be limited first, to the Collateral, and, upon foreclosure on all the
Collateral, liquidation of all the Collateral and application of the moneys so
collected pursuant to the Indenture, second, to the Company as senior, unsecured
indebtedness to the extent of the Fair Market Value of the Closed Block Business
(as defined in the Indenture) as of the date of the commencement of foreclosure
on the Collateral.
 
Each Holder by acceptance of this Note covenants and agrees that no recourse may
be taken with respect to the Notes, the Indenture, the Insurance Policy, the
Insurance Agreement or the Registration Rights Agreement or any other agreement,
instrument, certificate or other document delivered in connection therewith,
against (i) any member of the Company, any Affiliate, Subsidiary or controlling
person thereof, or (ii) any stockholder, partner, member, officer or director of
any of such parties in their individual capacities, any holder of a beneficial
interest in any of such parties or any successor or assignee thereof in their
individual capacities or against any beneficial or equity owner of a trust,
including MONY Group or MONY Life (the parties referred to in clauses (i) and
(ii) of this paragraph are referred to collectively as the “Exculpated
Parties”). Except as provided above, no suit, claim or proceeding will be
brought against the Exculpated Parties or any of them for any obligation
relating to the Notes, the Indenture, the Insurance Agreement or the
Registration Rights Agreement or any agreement, instrument, certificate or other
document delivered in connection therewith.
 
Each Holder by acceptance of this Note covenants and agrees, to the fullest
extent permitted by law, that it will not at any time prior to foreclosure on
all of the Collateral, liquidation of all of the Collateral and application of
the moneys so collected pursuant to the Indenture, institute against the
Company, or join in any institution against the Company of, any bankruptcy,
reorganization, arrangement, insolvency, rehabilitation, conservation or
liquidation proceedings, or any other proceedings under any United States
federal or state, or any other bankruptcy, insolvency or similar law in
connection with any obligations relating to the Indenture, the Notes, the
Insurance Agreement or any agreement relating hereto or thereto.
 
The Company shall treat this Note as debt of MONY Group for United States
federal, state and local tax purposes, and each Holder, by acceptance of this
Note, acknowledges and agrees to such treatment, and covenants to take no action
inconsistent with such treatment unless otherwise notified by the Company.
 
Reference is hereby made to the further provisions of this Note set forth on the
reverse hereof, which further provisions shall for all purposes have the same
effect as if set forth at this place. Capitalized terms used and not otherwise
defined herein are defined in the Indenture.



4



--------------------------------------------------------------------------------

 
Unless the certificate of authentication hereon has been executed by the Trustee
referred to on the reverse hereof by manual signature, this Note shall not be
entitled to any benefit under the Indenture or be valid or obligatory for any
purpose.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]



5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
under its corporate seal.
 
Dated: April 30, 2002
 
MONY HOLDINGS, LLC
 
By                                                                              
                                         
 
This is one of the Notes of the series designated therein referred to in the
within mentioned Indenture.
 
BANK ONE TRUST COMPANY, N.A., as Trustee
 
By                                                                              
                                           
Authorized Officer



6



--------------------------------------------------------------------------------

Reverse of Note.
 
The interest on this Note shall be payable quarterly in arrears (including
interest on any interest that is not paid when due to the extent permitted by
applicable law), at a rate per annum equal to Three-Month LIBOR (as defined
below) plus 0.55%; provided, however, that if (i) the Company has not filed a
registration statement (the “Exchange Registration Statement”) under the
Securities Act of 1933, as amended (the “Securities Act”), registering a note
substantially identical to this Note (except that such Note will not contain
terms with respect to the Special Interest payments described below or transfer
restrictions) pursuant to an exchange offer (the “Exchange Offer”) registered
with the Securities and Exchange Commission (the “Commission”), or, in lieu
thereof, if such obligation arises pursuant to the Exchange and Registration
Rights Agreement dated as of April 30, 2002 (the “Exchange and Registration
Rights Agreement”), by and between the Company and the Purchasers (as defined
therein) parties thereto, a registration statement registering this Note for
resale (the “Shelf Registration Statement”), in either case on or before the
date on which such registration statement is required to be filed pursuant to
Section 2(a) or 2(b) of such Exchange and Registration Rights Agreement,
respectively, or (ii) such Exchange Registration Statement or Shelf Registration
Statement has not become effective or been declared effective by the Commission
on or before the date on which such Registration Statement is required to become
or be declared effective pursuant to Section 2(a) or 2(b) of such Exchange and
Registration Rights Agreement, respectively, or (iii) the Exchange Offer has not
been completed within 60 days after the initial effective date of the Exchange
Registration Statement relating to the Exchange Offer (if the Exchange Offer is
then required to be made) or (iv) any Exchange Registration Statement or Shelf
Registration Statement required by Section 2(a) or 2(b) of such Exchange and
Registration Rights Agreement is filed and declared effective but shall
thereafter either be withdrawn by the Company or shall become subject to an
effective stop order issued pursuant to Section 8(d) of the Securities Act
suspending the effectiveness of such registration statement (except as
specifically permitted in such Agreement) without being succeeded immediately by
an additional registration statement filed and declared effective (each such
event referred to in clauses (i) through (iv), a “Registration Default” and each
period during which a Registration Default has occurred and is continuing, a
“Registration Default Period”), then special interest (in addition to the stated
interest on this Note), shall accrue at a per annum rate of 0.25% for the first
90 days of the Registration Default Period and at a per annum rate of 0.50%
thereafter for the remaining portion of the Registration Default Period
(“Special Interest”). Any accrued and unpaid interest (including Special
Interest) on this Note upon the issuance of an Exchange Note (as defined in the
Indenture) in exchange for this Note shall cease to be payable to the Holder
thereof but such accrued and unpaid interest (including Special Interest) shall
be payable on the next Scheduled Payment Date for such Exchange Security to the
Holder thereof on the related Regular Record Date. The interest shall be
calculated on the basis of a 360-day year and the actual number of days elapsed.
 
“Three-Month LIBOR” means, for each Interest Period, the rate for deposits in
U.S. dollars for a period of three months, commencing on the first day of such
Interest Period and in an amount that is representative for a single transaction
in that



7



--------------------------------------------------------------------------------

market, at that time, that appears on Bloomberg Page BBAM as of 11:00 a.m.,
London time, on the LIBOR Determination Date with respect to such Interest
Period. If such rate does not appear on the Bloomberg Page BBAM, then
Three-Month LIBOR for the relevant Interest Period will be determined on the
basis of the rates at which deposits in U.S. dollars are offered by the
Reference Banks at approximately 11:00 a.m., London time, on the LIBOR
Determination Date with respect to such Interest Period to prime banks in the
London interbank market for a period of three months commencing on the first day
of such Interest Period and in an amount that is representative for a single
transaction in that market at that time, assuming an actual/360 day count basis.
The Calculation Agent shall request the principal London office of each of the
Reference Banks to provide a quotation of its rate. If at least two such
quotations are provided, the rate for that Interest Period will be the
arithmetic mean of the quotations. If fewer than two quotations are provided as
requested, the rate for that Interest Period will be the arithmetic mean of the
rates quoted by major banks in New York City, selected by the Calculation Agent,
at approximately 11:00 a.m., New York City time, on the first day of such
Interest Period for loans in U.S. dollars to leading European banks for a period
of three months commencing on the first day of such Interest Period and in an
amount that is representative for a single transaction in that market at that
time. If the Calculation Agent is unable to obtain rate quotations for such
loans, the rate for that LIBOR Determination Date shall be Three-Month LIBOR as
calculated for the immediately preceding quarterly period. Notwithstanding the
foregoing, “Three-Month LIBOR” with respect to the first Interest Period will be
1.92125%.
 
Three-Month LIBOR will be determined by the Company, as Calculation Agent, or
any successor calculation agent as determined by the Company.
 
The Company shall repay the principal amount of the Series A Notes in annual
installments, commencing on January 21, 2008 and continuing until the Stated
Maturity. The aggregate amount of principal of the Series A Notes to be repaid
in each year shall be as follows (in millions of dollars):
 
Year

--------------------------------------------------------------------------------

  
Principal Amount

--------------------------------------------------------------------------------

  
Year

--------------------------------------------------------------------------------

  
Principal Amount

--------------------------------------------------------------------------------

2002
  
$
0
  
2010
  
$
26,666,667
2003
  
 
0
  
2011
  
 
26,666,667
2004
  
 
0
  
2012
  
 
26,666,667
2005
  
 
0
  
2013
  
 
26,666,667
2006
  
 
0
  
2014
  
 
26,666,667
2007
  
 
0
  
2015
  
 
26,666,667
2008
  
 
26,666,667
  
2016
  
 
40,000,000
2009
  
 
26,666,667
  
2017
  
 
46,666,664

 
Each annual scheduled repayment of principal will be made on January 21 of the
relevant year, together with the payment of interest due on that date, to the
person whose name this Note is registered on the Regular Record Date before the
payment date. The final annual scheduled repayment of interest will be made only
against surrender of the Note to the Trustee.



8



--------------------------------------------------------------------------------

 
The Notes may be redeemed at the election of the Company, in whole or in part on
any Scheduled Payment Date, at the Regular Redemption Price (as defined below),
payable in cash, together with interest and Liquidated Damages (if any) accrued
to but not including the Redemption Date. The Regular Redemption Price for the
Series A Notes, payable in cash, and expressed as a percentage of the
outstanding principal amount of each Note to be redeemed, shall equal 103.5% of
the outstanding principal amount of such Note if redeemed on or before April 21,
2003. Thereafter, the Regular Redemption Price shall decline ratably on a
straightline basis to 100% by April 21, 2012 of the outstanding principal amount
of each Note to be redeemed and shall remain constant thereafter.
 
Notwithstanding the foregoing paragraph, upon the occurrence of a Regulatory
Redemption Event (as defined below), the Notes may be redeemed at the election
of the Company, as a whole or in part, on any Scheduled Payment Date, at the
Regulatory Redemption Event Redemption Price (as defined below), payable in
cash, together with interest and Liquidated Damages (if any) accrued to but not
including the Redemption Date. The Regulatory Redemption Event Redemption Price
for the Series A Notes, payable in cash, and expressed as a percentage of the
outstanding principal amount of each Note to be redeemed, shall equal 100% of
the outstanding principal amount of such Note.
 
In each case, payment shall be made together with interest and Liquidated
Damages (if any) accrued to but not including the Redemption Date, but interest
installments and Liquidated Damages (if any) for a Scheduled Payment Date prior
to such Redemption Date will be payable to the Holders of such Series A Notes,
or one or more Predecessor Notes, of record at the close of business on the
relevant Regular Record Dates referred to on the face hereof, all as provided in
the Indenture.
 
If there occurs (i) a Regulatory Redemption Event or (ii) a change in New York
law or regulation (other than with respect to taxes) after the Closing Date that
materially adversely affects the transferability of the Collateral, the Company
shall provide notice to the Trustee and the Insurer of such event or change, not
more than 15 days following the date on which the law or regulation giving rise
to such event or change is enacted, issued or promulgated. A Regulatory
Redemption Event occurs if there is a change in New York law or regulation
(other than with respect to taxes) that changes the ability of MONY Life to
declare shareholder dividends without regulatory approval in a manner that
materially adversely affects CB Debt Cash Flow. So long as no Insurer Default
has occurred and is continuing, the Insurer will have the right, exercisable
within 60 days following receipt of notice by the Company of any such change, to
require the Company to redeem all of the Notes, at the Regulatory Redemption
Event Redemption Price, payable in cash, together with interest and Liquidated
Damages (if any) accrued to but not including the Redemption Date, it being
agreed that the Redemption Date shall be not later than 120 days following
receipt by the Company of written notice of the Insurer’s exercise of such
right.
 
In the event of a partial redemption, the amount to be redeemed will be
allocated pro rata as determined by the then outstanding principal amount among
all the Notes Outstanding at the Redemption Date. The amount to be redeemed that
is allocated



9



--------------------------------------------------------------------------------

 
to the Series A Notes will be further allocated pro rata as determined by the
then outstanding principal amount among all of the Outstanding Series A Notes.
 
In the event of a Change of Control, the Insurer, so long as no Insurer Default
has occurred and is continuing, will have the right, within 60 days following
its receipt of notice of such Change of Control by the Company, which notice
shall be given within 15 days after the later of (i) the effective date of the
Change of Control or (ii) the date on which the Company has knowledge of the
Change of Control, to notify the Company of its exercise of the right to require
the Company to redeem all of the Notes within 60 days following receipt of such
notice from the Insurer. The Series A Notes will in this circumstance be
redeemed at the Regular Redemption Price, payable in cash, together with
interest and Liquidated Damages (if any) accrued to but not including the
Redemption Date.
 
Further, upon the sale of all or substantially all of the assets of the Closed
Block Business, the Company will be required to redeem, no later than the
effective date of the sale, all of the Notes. The Series A Notes will in this
circumstance be redeemed at the Regular Redemption Price, payable in cash,
together with interest and Liquidated Damages (if any) accrued to but not
including the Redemption Date.
 
In the event of redemption of this Series A Note in part only, a new Series A
Note or Notes in Initial Principal Amount equal to and in exchange for the
Remaining Principal Amount of the Note not so redeemed and surrendered will be
issued in the name of the Holder hereof upon the cancellation hereof.
 
The Notes are further subject to Defeasance at the election of the Company, if
the Company deposits with the Trustee funds in trust specifically pledged as
security for, and dedicated solely to, the benefit of the Holders of the Notes,
sufficient to pay and discharge the principal and interest on the Notes through
their respective Stated Maturities and Liquidated Damages.
 
In the event of the funding of a Defeasance, the Insurance Policy guaranteeing
payment of scheduled principal and interest on the Notes shall terminate as to
all future payments but will remain in effect for all amounts paid prior to such
funding date for the applicable fraudulent transfer or voidable transfer periods
following such funding date.
 
The Indenture permits the amendment thereof and the modification of the rights
and obligations of the Company and the rights of the Holders of the Notes under
the Indenture at any time by the Company and the Trustee, with the consent of
the Insurer. For certain material changes to the terms of the Notes, as
specified in the Indenture, the consent of each affected Holder is required.
 
The Indenture also contains provisions permitting the Holders of not less than
66 2/3% in outstanding principal amount of the Notes, to waive compliance by the
Company with certain provisions of the Indenture and certain past defaults under
the Indenture and their consequences (it being understood that, so long as no
Insurer Default has occurred and is continuing, the Insurer shall have the
exclusive right under the



10



--------------------------------------------------------------------------------

Indenture to exercise the rights of the Holders in determining whether to give
any such direction).
 
Any such consent or waiver shall be conclusive and binding upon such Holder and
upon all future Holders of this Note and of any Note issued upon the
registration or transfer hereof or in exchange herefor (including through an
Exchange Offer) or in lieu hereof, whether or not notation of such consent or
waiver is made upon this Note.
 
No reference herein to the Indenture and no provision of this Note or of the
Indenture shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of, the Regular Redemption Price or the
Regulatory Redemption Event Redemption Price, as the case may be, and interest
on and Liquidated Damages (if any) accrued to but not including the Redemption
Date in respect of this Note at the times, place and rate, and in the coin and
currency, as prescribed in the Indenture; the enforcement of such obligation of
the Company being subject to a limited recourse provision set forth in Section
6.06 of the Indenture.
 
As provided in the Indenture and subject to certain limitations therein set
forth, the transfer of this Note is registrable in the Notes Register, upon
surrender of this Note for registration of transfer at the office or agency of
the Company in any place where the principal of and interest on this Note are
payable, duly endorsed by, or accompanied by a written instrument of transfer in
form satisfactory to the Company and the Trustee duly executed by the Holder
hereof or his attorney duly authorized in writing, and thereupon one or more new
Notes, of authorized denominations and for the same aggregate Initial Principal
Amount, will be issued to the designated transferee or transferees.
 
The Notes are issuable only in fully registered form without coupons in
principal amounts only in denominations of $100,000 and integral multiples of
$1,000 in excess thereof. As provided in the Indenture and subject to certain
limitations therein set forth, Notes of any series are exchangeable for a like
tenor and aggregate Remaining Principal Amount of other Notes of the same series
of a different authorized denomination, as requested by the Holder surrendering
the same.
 
No service charge shall be made for any such registration of transfer or
exchange, but the Company may require payment of a sum sufficient to cover any
tax or other governmental charge payable in connection therewith.
 
Prior to due presentment of this Note for registration of transfer, the Company,
the Trustee and any agent of the Company or the Trustee may treat the Person in
whose name this Note is registered as the owner hereof for all purposes, whether
or not this Note be overdue, and none of the Company, the Trustee nor any agent
of the Company or the Trustee shall be affected by notice to the contrary.
 
[THIS SPACE INTENTIONALLY LEFT BLANK]



11